Exhibit 99.1 FOR IMMEDIATE RELEASE Inogen Announces Fourth Quarter and Full Year 2015 Financial Results and Updates 2016 Guidance - Record Revenue and Profitability for Full Year 2015 - - Fourth Quarter 2015 Revenue and Profitability Exceed Expectation - - Raises Guidance for 2016 - Goleta, California, March 14, 2016 — Inogen, Inc. (NASDAQ: INGN), a medical technology company offering innovative respiratory products for use in the homecare setting, today reported financial results for the three and twelve month periods ended December 31, 2015. Fourth Quarter 2015 Highlights · Total revenue of $40.4 million, up 38.9% over the same period in 2014 § Sales revenue of $28.9 million, up 57.7% over the same period in 2014 § Rental revenue of $11.5 million, up 6.8% over the same period in 2014 · Net income of $3.9 million, reflecting a 154.0% increase over the same period in 2014 · Adjusted net income of $2.8 million, reflecting a 125.5% increase over the same period in 2014 and a 7.0% return on revenue (see accompanying table for reconciliation of GAAP and non-GAAP measures) · Adjusted EBITDA of $8.1 million, representing 63.8% growth over the same period in 2014 and a 20.1% return on revenue (see accompanying table for reconciliation of GAAP and non-GAAP measures) · Total units sold in Q4 2015 were 14,500, an increase of 62.9% over the same period in 2014, reflecting the continued strong consumer demand for the Company’s products across all channels · Rental patient population increased to 32,800 as of December 31, 2015, reflecting growth of 15.5% versus December 31, 2014 Annual 2015 Financial Highlights · Total revenue of $159.0 million, up 41.3% versus 2014 § Sales revenue of $113.6 million, up 55.4% versus 2014 § Rental revenue of $45.4 million, up 15.1% versus 2014 · Net income of $11.6 million, representing 69.7% growth versus 2014 and a 7.3% return on revenue · Adjusted net income of $10.0 million, representing 52.5% growth versus 2014 and a 6.3% return on revenue · Adjusted EBITDA of $32.3 million, representing 34.8% growth versus 2014 and a 20.3% return on revenue “2015 was marked by strong growth and operational execution across all areas of our business, with better than anticipated sales in a seasonally slower fourth quarter. Our domestic business-to-business sales channel was once again our fastest growing channel with fourth quarter year-over-year growth of 81.5% in 2015, primarily due to strong demand from a private label partner and resellers. Increased salesforce headcount and productivity drove growth in our direct-to-consumer sales channel, which saw a fourth quarter year-over-year increase of 79.5% in 2015,” said Chief Executive Officer, Raymond Huggenberger. “In the year ahead, we plan to advance our leadership position in the portable oxygen concentrator market by continuing to add sales staff and introduce additional innovative products.At the same time, we plan to decrease our cost of goods sold per unit, increase the revenue mix of our direct-to-consumer sales, and improve operating efficiencies to further increase profitability and mostly offset the expected Medicare rental reimbursement declines on an Adjusted EBITDA net margin basis.” Fourth Quarter Financial Results Total revenue for the three months ended December 31, 2015 rose 38.9% to $40.4 million, from $29.1 million in 2014. Domestic business-to-business sales exceeded expectations and grew 81.5% over the same period in 2014 and represented the fastest growing channel in the quarter, primarily due to increasing private label and reseller demand for the Company’s portable oxygen concentrators. International business-to-business sales in the fourth quarter were also higher than anticipated at 21.2% growth over the comparative period in 2014, primarily due to continued strong demand from the Company’s European partners.Direct-to-consumer sales also were stronger than expected and rose 79.5% over the same period in 2014, primarily due to the increased inside sales headcount from 129 as of December 31, 2014 to 166 as of December 31, 2015 and the increased sales staff added in the fourth quarter of 2014 who began to contribute meaningfully in the second half of 2015.Direct-to-consumer rental revenue grew 6.8% over the same period in 2014, as the Company continues to shift salesforce focus towards consumer sales versus rentals, primarily due to the upcoming additional Medicare rental reimbursement cuts expected in 2016.The Company’s total rental patients on service increased by 400 net patients, an increase of 1.2% at December 31, 2015 compared to September 30, 2015. Gross margin was 49.5% in the fourth quarter of 2015 compared to 47.4% in 2014. Sales gross profit was $13.9 million, or 48.0% of sales revenue in the fourth quarter of 2015 versus $8.0 million, or 43.7% of sales revenue in the fourth quarter of 2014. The improvement in sales gross margin was primarily related to a shift in sales mix toward higher margin direct-to-consumer sales, which accounted for 40.0% of total sales revenue in the fourth quarter of 2015 versus 35.2% in the fourth quarter of 2014. In addition, cost of goods sold per unit declined primarily due to lower materials, labor, and freight costs.Combined, these two factors enabled the Company to more than offset the decline in business-to-business average selling prices primarily resulting from lower international average selling prices due to currency headwinds, additional discounts associated with the increased sales volumes worldwide, and an increasing proportion of private label sales. Rental gross margin was relatively stable at 53.4% in the fourth quarter of 2015 versus 53.8% in the fourth quarter of 2014. Lower service cost per rental patient enabled the Company to mostly offset lower net revenue per rental patient. Operating expense was $16.6 million in the fourth quarter of 2015 versus $12.4 million in the fourth quarter of 2014 as the Company made strategic investments in additional sales headcount and support personnel. Operating expense as a percent of revenue decreased to 41.0% in the fourth quarter of 2015 from 42.5% in the fourth quarter of 2014. Research and development (R&D) expense was $1.2 million in the quarter versus $0.7 million in the comparative period in 2014, primarily due to increased personnel and product development expenses attributed to the upgraded Inogen One G3 and upcoming Inogen One G4, as well as the Company’s continued commitment to innovation. Sales and marketing expense was $8.7 million in the quarter versus $6.4 million in the comparative period in 2014, primarily due to increased direct-to-consumer salesforce additions, customer and clinical services personnel and media expense. The majority of the year-over-year increase in salesforce headcount expansion occurred in the third quarter of 2015 and a smaller expansion occurred in the fourth quarter of 2015. General and administrative expense was $6.6 million in the quarter, compared to $5.3 million in the comparative period in 2014, primarily due to increased personnel and bad debt expense. Net income for the three months ended December 31, 2015 exceeded expectations primarily due to strong revenue, improved gross margin, and a lower effective tax rate. Net income for the fourth quarter of 2015 increased 154.0% to $3.9 million from $1.5 million in the fourth quarter of 2014, or $0.19 per diluted common share compared to $0.07 in the fourth quarter of 2014. In the fourth quarter of 2015, Inogen's effective tax rate was negative 16.3%, primarily due to tax benefit adjustments of $1.0 million mainly related to a decrease in the valuation allowance related to California net operating losses and an increase in equity compensation deductions.Excluding these tax benefit adjustments, the effective tax rate for the fourth quarter of 2015 would have been 14.3%, which was lower than the rest of 2015 primarily due to benefits associated with the federal R&D tax credit and the timing of stock dispositions in the fourth quarter of 2015. Adjusted net income for the three months ended December 31, 2015 rose 125.5% to $2.8 million from $1.3 million in the fourth quarter of 2014.The tax benefit adjustments excluded from adjusted net income were $1.0 million in the fourth quarter of 2015 versus $0.3 million in the fourth quarter of 2014. Adjusted EBITDA for the three months ended December 31, 2015 rose 63.8% to $8.1million from $5.0 million in the fourth quarter of 2014. Cash, cash equivalents, and short-term investments were $82.9 million as of December 31, 2015, compared to $74.1 million as of September 30, 2015, an increase of $8.8 million in the fourth quarter of 2015. Full Year 2015 Financial Results Total revenue for the year ended December 31, 2015 rose 41.3% to $159.0 million from $112.5 million in 2014.Total units sold in 2015 were approximately 56,600, an increase of 70.5% over 2014, in part reflecting the strong consumer demand across all channels. The Company’s total rental patients on service increased by 4,400 net patients, an increase of 15.5% at December 31, 2015 compared to December 31, 2014. Gross margin was 48.0% for the year ended December 31, 2015 compared to 49.3% in 2014. Sales gross margin was 45.8% for the year ended December 31, 2015 versus 47.1% for the year ended December 31, 2014.Better than expected demand in the Company’s business-to-business channel from both domestic and international customers caused lower gross margin business-to-business sales to be a larger portion of the Company’s total revenues in 2015. The higher volumes in the business-to-business channel were the primary driver behind the lower sales gross margin. Rental gross margin was relatively stable at 53.3% in 2015 versus 53.5% in 2014. Lower service cost per rental patient enabled the Company to mostly offset lower net revenue per rental patient. Operating expense was $61.2 million for the year ended December 31, 2015 versus $45.0 million in 2014, a 36.0% increase. Even though operating expense for the year included $1.8 million in legal and accounting fees associated with the audit committee investigation and class action lawsuit that were both concluded in the second quarter of 2015, operating expense as a percent of revenue decreased year-over-year to 38.5% in 2015 from 40.0% in 2014. The investigation and class action lawsuit costs are expected to be non-recurring in future periods. Throughout 2015, Inogen made strategic investments to increase its salesforce and product innovation in order to drive growth and introduce new and enhanced oxygen concentrators to market in 2015 and beyond. Net income for the year ended December 31, 2015 increased 69.7% to $11.6 million, or $0.56 per diluted common share, compared with a net income of $6.8 million, or $0.30 per diluted common share for the 2014 period. Net income as a percent of total revenue increased to 7.3% versus 6.1% in 2014. The Company’s strategy to focus on sales revenue was the primary driver of higher net income and provided increased operating expense leverage.In the year ended December 31, 2015, Inogen’s effective tax rate was 21.3% compared to 32.1% in the year ended December 31, 2014.The lower effective tax rate in 2015 was primarily due to tax benefit adjustments of $1.6 million mainly related to a decrease in the valuation allowance related to California net operating losses recorded in the third and fourth quarters of 2015 and an increase in equity compensation deductions.The tax provision from 2014 included a tax benefit adjustment of $0.3 million, primarily related to a decrease in the valuation allowance related to net operating losses.Excluding these tax benefit adjustments, the effective tax rate in 2015 would have been 32.0% versus 34.7% in 2014.The effective tax rate after the tax benefit adjustments was lower in 2015 versus 2014, primarily due to deferred tax adjustments, partially offset by lower R&D tax credits and other tax adjustments. Adjusted net income for the year ended December 31, 2015 rose 52.5% to $10.0 million from $6.6 million in 2014.The tax benefit adjustments excluded from adjusted net income were $1.6 million in 2015 versus $0.3 million in 2014. Adjusted EBITDA for the year ended December 31, 2015 rose 34.8% to $32.3 million, from $24.0 million in 2014.Adjusted EBITDA as a percent of total revenue was 20.3% in 2015 versus 21.3% in 2014, reflecting the Company’s shift in revenue mix towards sales versus rental revenue, which provided increased operating expense leverage, but resulted in lower depreciation expense as a percent of total revenue and lower gross profit margin. Cash, cash equivalents, and short-term investments were $82.9 million as of December 31, 2015, compared to $56.8 million as of December 31, 2014, an increase of $26.1 million in the year ended December 31, 2015. Updated Financial Outlook for 2016 The Company is updating its financial guidance for 2016 as provided on November 30, 2015 as follows: Revenue is expected to range from $187 to $191 million, which represents year-over-year growth of 17.6% to 20.1%.This compares to the previous guidance of $177 to $183 million. The Company continues to expect total revenue headwind from Medicare competitive bidding national roll-out of 2.5 – 3.5% in 2016.
